         Case 1:19-mj-04153-DHH Document 31 Filed 06/05/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                  )
                                          )
v.                                        )
                                          )                   Magistrate No. 19-4153-DHH
VITALII ANTONENKO,                        )
                                          )
                     Defendant            )
                                          )
                                          )
__________________________________________)


                       ORDER FOR COMPETENCY EVALUATION

                                           June 5, 2019


Hennessy, M.J.

       Upon review of Defendant Vitalii Antonenko’s assented-to motion for an evaluation to

determine his competency to stand trial pursuant to 18 U.S.C. § 4241, this Court finds that there is

reason to believe Defendant may presently be suffering from a mental disease or defect rendering

him mentally incompetent to the extent that he is able to understand the nature and consequences

of the proceedings against him or to assist properly in his defense, within the meaning of 18 U.S.C.

§ 4241(a), and hereby orders as follows:

       (1) Pursuant to 18 U.S.C. §§ 4241(b) and 4247(b), Defendant hereby is committed to the

           custody of the Attorney General for a period not to exceed thirty (30) days for

           placement in a suitable facility, designated by the Bureau of Prisons, closest to the court

           for purposes of the examination.

       (2) Further, pursuant to 18 U.S.C. § 4247(c), the appropriate licensed or certified

           psychologists or psychiatrists at the facility to which Defendant is committed shall


                                                 1
         Case 1:19-mj-04153-DHH Document 31 Filed 06/05/19 Page 2 of 3



           prepare a psychiatric report. The original of said report shall be filed under seal with

           the Court; copies shall be mailed or e-mailed to the Assistant United States Attorney

           Seth Kosto, Esq., Suite 9200, 1 Courthouse Way, Boston, MA 02210

           (Seth.Kosto@usdoj.gov) and to Defendant’s counsel, Edward V. Sapone, Esq., One

           Penn Plaza, Suite 5315, New York, New York 1-119 (ed@saponepetrillo.com). A

           hearing pursuant to 18 U.S.C. § 4247(d) will be scheduled upon receipt of the report.

       The report shall include:

               (1) Defendant’s history and present symptoms;

               (2) a description of the psychiatric, psychological, and medical tests that were

                   employed and their results;

               (3) the examiner’s findings; and

               (4) the examiner’s opinions as to diagnoses, prognosis, and whether Defendant is

                   suffering from a mental disease or defect rendering him mentally incompetent

                   to the extent that he is unable to understand the nature and consequences of the

                   proceedings against him or to assist properly in his defense.

       The Department of Justice shall pay all expenses incurred in connection with the

examination. When the Bureau of Prisons has designated the facility at which the examination is

to take place, Pretrial Services shall make available to the examiner all of the defendant’s mental

health records, if any, which it has been able to collect.

       Defendant’s counsel is directed to provide the designated facility with any existing

psychiatric reports or evaluations.




                                                  2
         Case 1:19-mj-04153-DHH Document 31 Filed 06/05/19 Page 3 of 3



       The United States is directed to file a report in 21 days from the date of this Order on the

status of Defendant’s designation and transportation.


                                                    / s / David H. Hennessy
                                                    David H. Hennessy
                                                    United States Magistrate Judge




                                                3
